IN THE SUPREME COURT OF THE STATE OF DELAWARE

CELENE DAWSON,1                                     §   No. 63, 2019
                                                    §
         Petitioner Below,                          §
         Appellant,                                 §
                                                    §   Court Below—Family Court
         v.                                         §   of the State of Delaware
                                                    §
TIM DAWSON,                                         §   File No. CN18-01549
                                                    §   Petition Nos. 18-03076, 18-09356
         Respondent Below,                          §
         Appellee,                                  §
                                                    §
         and                                        §
                                                    §
TEGAN WARD,                                         §
                                                    §
         Petitioner Below,                          §
         Appellee.                                  §

                                Submitted: December 6, 2019
                                Decided: January 14, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                            ORDER

          Upon consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

         (1)    The appellant, Celene Dawson (“Paternal Grandmother”), and the

appellee Tegan Ward (the “Maternal Aunt”) each filed a petition for guardianship of

Jaden Dawson (the “Child”). The appellee Tim Dawson (“Father”) is the Child’s


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
father. Paternal Grandmother filed this appeal from a Family Court order that

granted guardianship of the Child to the Maternal Aunt and awarded visitation with,

but not guardianship of, the Child to the Paternal Grandmother. For the reasons

discussed below, we affirm.

         (2)   The record reflects that the Child lived with his mother (“Mother”) and

her family until Mother died in March 2018, when the Child was three years old.

After his mother’s death, the Child lived with Mother’s family, including Maternal

Aunt. On July 19, 2018, the Family Court awarded temporary guardianship to

Maternal Aunt. Mother had not made Father aware of the Child’s existence until the

fall of 2017. After Father learned that he had a son, he and Paternal Grandmother

began visiting with the Child; taking the Child on outings in the community; and

giving him clothes, toys, and other items. The Child also had regular overnight visits

with Father and Paternal Grandmother in Paternal Grandmother’s home. Mother or

her family stopped the visits after Paternal Grandmother filed a petition for

guardianship in February 2018. Maternal Aunt also sought guardianship of the

Child.

         (3)   Both Paternal Grandmother and Maternal Aunt had stable employment

and testified that they were financially able to provide for the Child. Paternal

Grandmother lived in a two-bedroom apartment with her adult daughter. Maternal




                                           2
Aunt lived in a five-bedroom home2 with her long-term partner, their three children

(two of whom were young adults), and the Child’s 10-year-old half-brother.

Maternal Aunt also had guardianship of her sixteen-year-old niece, although the

niece lived nearby with another aunt. Maternal Aunt testified that the Child was up-

to-date on medical care and vaccinations and was healthy, except that he had been

diagnosed with a slightly elevated lead level, which did not require intervention

other than periodic monitoring.

        (4)     The Family Court held a final guardianship hearing on January 10,

2019. Father was incarcerated at the time of the guardianship hearing and supported

Paternal Grandmother’s petition for guardianship.                    Following the hearing, the

Family Court granted Maternal Aunt’s petition. The court found that because

Mother is deceased and Father was incarcerated, the Child was dependent in their

care. Applying the best-interest factors set forth in 13 Del. C. § 722(a), the Family

Court found that it was in the Child’s best interest that Maternal Aunt’s petition for

guardianship be granted.3 The court placed special importance on the third and




2
  Paternal Grandmother contends on appeal that Maternal Aunt’s home actually has only four
bedrooms, not five, but she did not present any evidence to that effect to the Family Court. In any
event, we find the difference immaterial to the court’s decision.
3
  See 13 Del. C. § 2330(a)(2) (providing that before granting an order for guardianship in a case
in which both parents do not consent to the guardianship, the Family Court shall find (1) that the
child is dependent or neglected and (2) that it is in the best interests of the child for the guardianship
to be granted).
                                                    3
fourth best-interest factors,4 emphasizing that the Child had always lived with the

maternal family and had regular contact with Paternal Grandmother only for a period

of a few months, and that residing with Maternal Aunt would keep the Child with

his half-brother. The court also found that it was in the Child’s best interests to have

contact with Paternal Grandmother, and therefore ordered that the Child would have

at least two, three-hour visits with her per month, with any additional visitation as

agreed upon by the parties.

        (5)     On appeal, this Court reviews the Family Court’s factual and legal

determinations as well as its inferences and deductions.5 We will not disturb the

Family Court’s rulings on appeal if the court’s findings of fact are supported by the

record and its explanations, deductions, and inferences are the product of an orderly

and logical reasoning process.6 We review legal rulings de novo.7 If the Family

Court correctly applied the law, then our standard of review is abuse of discretion.8




4
   See 13 Del. C. § 722(a) (“The Court shall determine the legal custody and residential
arrangements for a child in accordance with the best interests of the child. In determining the best
interests of the child, the Court shall consider all relevant factors including . . . (3) The interaction
and interrelationship of the child with his or her parents, grandparents, siblings, persons cohabiting
in the relationship of husband and wife with a parent of the child, any other residents of the
household or persons who may significantly affect the child’s best interests; (4) The child’s
adjustment to his or her home, school and community . . . .”).
5
  Long v. Div. of Family Servs., 41 A.3d 367, 370 (Del. 2012).
6
  In re Heller, 669 A.2d 25, 29 (Del. 1995).
7
  Id.
8
  CASA v. Dep’t of Servs. for Children, Youth and Their Families, 834 A.2d 63, 66 (Del. 2003).
                                                   4
On issues of witness credibility, we will not substitute our judgment for that of the

trier of fact.9

       (6)        Paternal Grandmother argues that (i) the Family Court erred by failing

to account for the fact that Father consented to guardianship with Paternal

Grandmother but did not consent to guardianship with Maternal Aunt; (ii) the

neighborhood where Paternal Grandmother lives is safer than the neighborhood

where Maternal Aunt lives; and (iii) too many people live in Maternal Aunt’s home.

Father’s counsel filed an answering brief on appeal on Father’s behalf. Father argues

that guardianship should have been awarded to Paternal Grandmother, contending

that the record reflects that Maternal Aunt’s home is in a high-crime area, while

Paternal Grandmother lives in a gated community in a safe neighborhood, and that

this consideration should have outweighed all the other best-interests factors.

       (7)        The parties do not dispute that the Child was dependent, and Father did

not consent to Maternal Aunt’s guardianship.                 The Family Court therefore

appropriately applied the best-interests standard when deciding between competing

petitions for guardianship.10




9
  Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
10
  See 13 Del. C. § 2330(a)(2) (establishing standard for determining whether guardianship will be
granted); id. § 722(a) (setting forth the factors for consideration when determining whether the
legal custody and residential arrangements for a child are in the child’s best interests).
                                               5
      (8)    After careful consideration of the parties’ positions and the record on

appeal, we conclude that the judgment of the Family Court should be affirmed on

the basis of the Family Court’s order dated January 25, 2019. The record reflects

that the Family Court weighed the best-interests factors in light of the evidence

presented at the hearing and there was no error of law. The Family Court considered

the testimony regarding the composition of the two households and the relative

safety of the neighborhoods, as well as Father’s desire that Paternal Grandmother

have guardianship. The court did not abuse its discretion when affording more

weight to the facts that the Child had a closer relationship with the maternal family

because he had been residing with them since birth and that he was adjusted to the

home and community.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:


                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice




                                         6